DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the detecting of the second property" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 recite the limitation "The system of claim 14" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 14 is a method claim.
Claim 15 recites the limitation "the shell" in line 2.  There is insufficient antecedent basis for this limitation in the claim
Any claims that depend from an indefinite claim are considered to be equally indefinite at this time.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 8-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20160320769 to Deffenbaugh et al.
Regarding claims 1 and 8, Deffenbaugh discloses a system and associated method comprising: a structure (subterranean well) containing a drilling fluid (paragraphs 0006, 0012, 0063, and 0090); a measuring device 100 or 200 immersed within the drilling fluid, the measuring device comprising: a shell 105/110 defining a chamber; a weight 145/155/165/170 or 235/240 adapted to cause the measuring device to sink through the drilling fluid, wherein said weight is located in the chamber (weights 145 and 240 are attached to magnets that are located within the chamber, wherein these magnets clearly have a weight so that they are considered weights located in the chamber); at least one sensor 175 adapted to measure a property of the drilling fluid, wherein the sensor is located in the chamber, and wherein the property includes at least one of location, acceleration, velocity, temperature, pressure and electrical properties (paragraphs 0051, 0077, 0080-0088); and a transmitter 180 adapted to transmit data representing the property (paragraph 0099); and a processor adapted to: receive the data from the measuring device immersed in the drilling fluid; and determine at least one characteristic of the drilling fluid based on the data received, wherein the characteristic includes at least one of viscosity or density (figs. 1-4; paragraphs 0047-0049, 0092-0094, and 0116).
claim 4, the shell has at least a spherical and cylindrical shape (paragraph 0060).
Regarding claim 9, the method of claim 8, wherein the detecting of the first property occurs at multiple locations throughout the drilling fluid so that the determining of the first characteristic represents changes in the first property of the drilling fluid among different locations (as one non-limiting example, the first property is a physical condition of the fluid outside of the device, and a change in this condition will control whether the device is ascending or descending; see fig. 4 and at least paragraphs 0047-0049).
Regarding claim 10, the method of claim 9, further including: introducing the drilling fluid containing the measuring device downhole into a well (paragraphs 0012 and 0063); detecting a second property of the drilling fluid by the sensor contained in the measuring device to produce second data, wherein the detecting of the second property occurs while the measuring device moves with the drilling fluid downhole; receiving the second data from the measuring device; and determining a second characteristic of the drilling fluid based on the second data received, wherein the second characteristic includes at least one of temperature, viscosity, density, and circulation of the drilling fluid downhole (paragraphs 0012, 0047-0049, 0092-0094, and 0116; wherein, it is stated that multiple properties are sensed by multiple sensors to generate at least second data and second characteristics).
Regarding claim 11, as best understood to depend from claim 10, wherein the detecting of the second property occurs at multiple locations throughout the drilling fluid so that the determining of the first characteristic represents changes in the first property of the drilling fluid among different locations (as one non-limiting example, the second property is a chemical condition of the fluid outside of the device, and a change in this condition will control whether the device is ascending or descending; see fig. 4 and at least paragraphs 0047-0049).
Regarding claim 12, the method of claim 11, wherein the detecting of the first property occurs in a structure (Christmas tree/well head; paragraph 0052) used to contain the drilling fluid prior to introduction downhole (the device is set to sense data at all times, including when it is first introduced into the wellhead that would also contain the drilling fluid that is being used/monitored).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh et al in view of US 20020185273 to Aronstam et al.
claim 3, Deffenbaugh teaches the measuring device of claim 1 above, but does not specifically teach that the device includes a motor configured to propel the measuring devices through the drilling fluid to different locations within the structure.
Aronstam teaches a measuring device 450 flowable through drilling fluid similar to that of Deffenbaugh (fig. 6; paragraph 0012).  It is further taught that the device includes a motor 480 configured to propel the measuring devices through the drilling fluid to different locations within the structure (fig. 6; paragraph 0038).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the motor as taught by Aronstam on the measuring device of Deffenbaugh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a motor such as this was a well-known means for aiding the device to flow within the fluid path, as taught by Aronstam.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh et al in view of US 20140172305 to Jamison.
Regarding claim 13, Deffenbaugh teaches the method from claim 13 above that includes a drilling fluid.  However, it is not specifically taught that the drilling fluid comprises a plurality of components at a concentration, and the method further comprises: adjusting the concentration of the components based on the first characteristic.
Jamison teaches methods for measuring drilling fluid characteristics similar to that of Deffenbaugh, wherein it is further taught that the drilling fluid comprises a plurality of components at a concentration, and the method further comprises: adjusting the concentration of the components based on at least a first characteristic (paragraphs 0023, 0041, and 0047-0049).  see at least paragraphs 0040-0041).

Claims 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deffenbaugh in view of Jamison as applied to claim 13 above, and further in view of US 20020185273 to Aronstam et al.
Regarding claims 14 and 16, Deffenbaugh teaches the measuring device of claim 13 above, but does not specifically teach that the device includes a motor configured to propel the measuring devices through the drilling fluid to different locations within the structure.
Aronstam teaches a measuring device 450 flowable through drilling fluid similar to that of Deffenbaugh (fig. 6; paragraph 0012).  It is further taught that the device includes a motor 480 configured to propel the measuring devices through the drilling fluid to different locations within the structure (fig. 6; paragraph 0038).  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use the motor as taught by Aronstam on the measuring device of Deffenbaugh. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because a motor such as this was a well-known means for aiding the device to flow within the fluid path, as taught by Aronstam.
claim 17, the shell has at least a spherical and cylindrical shape (paragraph 0060 of Deffenbaugh).

Allowable Subject Matter
Claims 2 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record on form 892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026. The examiner can normally be reached 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE BOMAR/
Primary Examiner
Art Unit 3674